STEINBERG, Judge,
dissenting:
I respectfully dissent from the Court’s holding that an accrued-benefits payment, received by a veteran’s survivor, of the non-service-eonnected pension amount owed to the veteran in the year before the veteran’s death is not to be excluded as income for purposes of determining the survivor’s pension entitlement in his or her own right. This is a pure question of statutory interpretation and requires close attention to the words of the two statutory provisions in question, sections 1503(a)(2) and 5121(a) of title 38, U.S.Code, and the interrelationship between them.
The applicable statutory provisions are as follows:
[PJeriodic monetary benefits ... under laws administered by the Secretary to which an individual was entitled at death ... and due and unpaid for a period not to exceed one year, shall, upon the death of such individual be paid as follows:
(2) Upon the death of a veteran, to ...:
*276(A) the veteran’s spouse....
38 U.S.C. § 5121(a)(2)(A).
In determining annual income under this chapter, all payments of any kind or from any source ... shall be included except—
(2) payments under this chapter.
38 U.S.C. § 1503(a)(2).
The question of statutory interpretation is whether a payment of accrued benefits is made “under” the law authorizing the benefit to which the veteran was entitled at his death, here VA pension under chapter 15 of title 38, U.S.Code, or is made “under” the accrued-benefits provision, section 5121(a). The latter section describes an “accrued benefit” as one for “periodic monetary benefits ... under laws administered by the Secretary”.1 The statutory pension-income exclusion speaks in terms of “payments under ... chapter [15]”.2 On the face of section 5121(a), the Secretary is directed to pay that monetary benefit owing “under [those other] laws” to the named beneficiaries notwithstanding the death of the originally entitled beneficiary. The benefit to be paid is actually the very one owed to the veteran at death; only the payee has been changed, and the amount is limited to one year’s worth. The conclusion that the benefit paid is actually the underlying benefit becomes even clearer in light of the fact that before the technical recodification of VA laws in title 38, U.S.Code, in 1958,3 the predecessor provision for section 3021 (the forerunner of the current section 5121(a)) provided expressly that “[p]ension” (and other listed benefits) due and unpaid at a veteran’s death was to be paid to the designated survivors as “accrued benefits”.4 The legislative history specifies that the 1958 title 38 codification was “basically a restatement of existing law”, effective January 1, 1959.5
The survivor’s accrued-benefits entitlement in section 5121 could very well have been written by Congress as a benefit paid to the survivor in the same “amount” as the veteran had been entitled to receive. For example, that is exactly the way Congress wrote certain provisions of law borrowing features from earlier laws. In 1982, in enacting the Restored Entitlement Program for Survivors (REPS) “to replace the social security benefits [inadvertently] terminated by ... the Omnibus Budget Reconciliation Act of 1981 [ (OBRA) ]”,6 Congress provided that the REPS benefit would be “the amount ... that such person would receive ... under section 202(g) of the Social Security Act” were it not for the enactment of OBRA.7 Quite clearly the REPS benefit is one paid under that 1982 law and not under the Social Security Act. Similarly, Congress has provided for a periodic cost-of-living adjustment (COLA) in the REPS benefit “by a percentage that is equal to” the dependency and indemnity compensation (DIC) COLA that is provided for DIC payments made under 38 U.S.C. § 1311; and in 38 U.S.C. § 5312(a) Congress provided for a COLA adjustment for VA pension rates “by the same percentage as the percentage by which” benefit rates are increased under title II of the Social Security Act (Old-Age, Survivors, and Disability Insurance, 42 U.S.C. § 401 et seq.).
In the case of accrued benefits, however, Congress elected to have the very “monetary benefits ... to which [the deceased] was entitled at death ... paid ... to the ... spouse”. 38 U.S.C. § 5121(a), (a)(2)(A). It did not choose as it had as to the above REPS and pension benefits to have “the amount” of accrued benefits payable to be determined by “the amount” of pension bene*277fits which “would have been received” by the veteran had he lived.
Technically, of course, this analysis does not turn the accrued benefit paid to the appellant in this case into a pension benefit, but it does make the accrued-benefits payment one which meets the pension-income-exclusion provision in section 1503 as a “payment[ ] under this chapter”, that is, chapter 15. Although it can reasonably be said that the accrued benefit is paid “under” section 5121, it is equally reasonable to conclude that it is paid “under” chapter 15. At a minimum, it is paid under both, and that is sufficient to meet the requirements of section 1503(a)(2) as to exclusion from income for purposes of computing the appellant’s entitlement to pension under chapter 15. If there is any doubt about the correctness of this interpretation, one should be mindful of the Supreme Court’s injunction that veterans’ benefits laws should be “construed in the beneficiaries’ favor”.8
For the foregoing reasons, I would reverse the decision of the Board of Veterans’ Appeals and remand the matter to the Board with a direction that it award the appellant the 1989 pension benefits to which she would have been entitled if the $3,814 accrued benefit she received had been excluded, as it should have been, from the computation of her income for purposes of determining her entitlement to VA pension in her own right.

. 38 U.S.C. § 5121(a).


. 38 U.S.C. § 1503(a)(2).


. Pub.L. 85-857, 72 Stat. 1105, 1228 (1958).


. Pub.L. No. 85-56, § 921(a), 71 Stat. 83, 121 (1957).


. 1958 U.S.C.C.A.N. 4353, H.R.Rep. No. 85-1298, 85th Cong., 2d Sess. 2 (1958); 1958 U.S.C.C.A.N. 4375, S.Rep. No. 85-2259, 85th Cong., 2d Sess. 1 (1958).


. Cole v. Derwinski, 2 Vet.App. 400, 400-01 (1992) (quoting 128 Cong.Rec. S15121 (daily ed. Dec. 16, 1982)).


. Pub.L. No. 97-377, § 156(a)(2), (b)(2), 96 Stat. 1920, 1921 (1982).


. King v. St. Vincent's Hospital, - U.S. -, - n. 9, 112 S.Ct. 570, 574 n. 9, 116 L.Ed.2d 578 (1991).